DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by an e-mail and attachment by the attorney Joe Jackson on March 22, 2022.
The application has been amended as follows:

IN THE CLAIMS
The claims have been amended as follows:
	Claim 1 (Currently amended): A method for computing a flooding topology of a network, comprising:

selecting, from the set of nodes, a root node to initialize determining a second connected graph that establishes the flooding topology, wherein the second connected graph comprises a second set of edges, the second set of edges being a subset of the first set of edges; and
iteratively traversing the first connected graph using an initial graph cycle and a set of subsequent graph paths to form the second connected graph, the second connected graph comprising the set of nodes and the second set of edges,
wherein iteratively traversing the first connected graph to form the second connected graph comprises:
identifying the initial graph cycle, wherein the initial graph cycle starts from the root node and returns to the root node, and the initial graph cycle traverses a  of non-repetitive edges of the first set of edges through nodes of the first connected graph, the cyclic path comprising an outward traversal stage to a threshold depth followed by an inward traversal stage back to the root node; [[and]]
; and
identifying the set of subsequent graph paths, wherein each of the subsequent graph paths comprises at least one node of the second connected graph;
adding the set of subsequent graph paths to the second connected graph.
Claim 2 (Original): The method of claim 1, wherein the selection of the root node from the set of nodes is based on a node degree of a given node, wherein a node degree of the root node is the largest across the set of nodes of the first connected graph.
Claim 3 (Canceled)
Claim 4 (Previously presented): The method of claim 1, wherein the initial graph cycle comprises the root node and a non-repetitive subset of the set of nodes linked by a non-repetitive subset of the first set of edges, wherein the second connected graph excludes the non-repetitive subset of the set of nodes prior to being updated using the initial graph cycle.
Claim 5 (Canceled)
Claim 6 (Previously presented): The method of claim 1, wherein the outward traversal stage uses a depth first search (DFS) algorithm until the threshold depth is met.
Claim 7 (Previously presented): The method of claim 1, wherein the inward traversal stage uses a breadth first search (BFS) algorithm.
Claim 8 (Currently amended): The method of claim 1, wherein identifying the set of subsequent graph paths by iteratively traversing the first connected graph to form the second connected graph, further comprises: 
identifying a first pair of nodes adjacent to one another on the first connected graph, wherein the second connected graph comprises a first node of the first pair of nodes and excludes a second node of the first pair of nodes, wherein a first node degree for the first node and a second node degree for the second node are below a node degree threshold;
traversing the first connected graph starting from the first node and ending on a third node of a second pair of nodes adjacent to one another on the first connected graph, the traversing the first connected graph identifying a subsequent graph path of the set of subsequent graph paths, wherein the second connected graph comprises the third node and excludes a fourth node of the second pair of nodes, wherein a third node degree for the third node and a fourth node degree for the fourth node are below the node degree threshold; and
updating the second connected graph using the subsequent graph path.
Claim 9 (Original): The method of claim 8, wherein the subsequent graph path comprises the first node, the third node, and a non-repetitive subset of the set of nodes linked by a non-repetitive subset of the first set of edges, wherein the second connected graph excludes the non-repetitive subset of the set of nodes prior to being updated using the subsequent graph path.
Claim 10 (Canceled)
Claim 11 (Canceled)
Claim 12 (Original): The method of claim 1, wherein the second connected graph is bi-connected.
Claim 13 (Currently amended): A non-transitory computer readable medium (CRM) comprising computer readable program code, which when executed by a computer processor, enables the computer processor to perform a method, the method comprising:
obtaining, by a network device of the network, a first connected graph representing a topology of the network, the first connected graph comprising a set of nodes interconnected by a first set of edges;
selecting, from the set of nodes, a root node to initialize determining a second connected graph that establishes [[the]] a flooding topology, wherein the second connected graph comprises a second set of edges, the second set of edges being a subset of the first set of edges; and
 and the second set of edges,
wherein iteratively traversing the first connected graph to form the second connected graph comprises:
identifying the initial graph cycle, wherein the initial graph cycle starts from the root node and returns to the root node, and the initial graph traverses a of non-repetitive edges of the first set of edges through nodes of the first connected graph, the cyclic path comprising an outward traversal stage to a threshold depth followed by an inward traversal stage back to the root node; [[and]]
adding the initial graph cycle to the second connected graph;
identifying the set of subsequent graph paths, wherein each of the subsequent graph paths comprises at least one node of the second connected graph; and
adding the set of subsequent graph paths to the second connected graph.
Claim 14 (Original): The non-transitory CRM of claim 13, wherein the selection of the root node from the set of nodes is based on a node degree of a given node, wherein 
Claim 15 (Canceled)
Claim 16 (Previously presented): The non-transitory CRM of claim 13, wherein the initial graph cycle comprises the root node and a non-repetitive subset of the set of nodes linked by a non-repetitive subset of the first set of edges, wherein the second connected graph excludes the non-repetitive subset of the set of nodes prior to being updated using the initial graph cycle.
Claim 17 (Canceled)
Claim 18 (Previously presented): The non-transitory CRM of claim 13, wherein the outward traversal stage uses a depth first search (DFS) algorithm until the threshold depth is met.
Claim 19 (Previously presented): The non-transitory CRM of claim 13, wherein the inward traversal stage uses a breadth first search (BFS) algorithm.
Claim 20 (Currently amended): A network device comprising:
a processor programmed to:
obtain a first connected graph representing a topology of [[the]] a network, the first connected graph comprising a set of nodes interconnected by a first set of edges;
select, from the set of nodes, a root node to initialize determining a second connected graph a flooding topology, wherein the second connected graph comprises a second set of edges, the second set of edges being a subset of the first set of edges; and
iteratively traverse the first connected graph using an initial graph cycle and a set of subsequent graph paths to form the second connected graph, the second connected graph comprising the set of nodes and the second set of edges,
wherein iteratively traversing the first connected graph to form the second connected graph comprises:
identifying the initial graph cycle, wherein the initial graph cycle starts from the root node and returns to the root node, and the initial graph cycle traverses a of non-repetitive edges of the first set of edges through nodes of the first connected graph, the cyclic path comprising an outward traversal stage to a threshold depth followed by an inward traversal stage back to the root node; [[and]]
adding the initial graph cycle to the second connected graph;
identifying the set of subsequent graph paths, wherein each of the subsequent graph paths comprises at least one node of the second connected graph; and
adding the set of subsequent graph paths to the second connected graph.

Allowable Subject Matter
This communication is in response to the Amendment filed on 01/07/2022.
Claims 1-2,4,6-9,12-14,16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1,13,20 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “starting of initial graph cycle from the root node and returning at the root node after traversing through nodes in a non-repetitive cyclic path”, in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 01/07/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415